Citation Nr: 1202913	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  05-27 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a rating in excess of 10 percent for a digestive disability, characterized as gastroesophageal reflux disease (GERD) with sliding hiatal hernia and history of peptic ulcer disease (PUD), excluding periods of temporary total rating.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which confirmed and continued a 10 percent rating for the Veteran's service-connected digestive disability.

The Veteran provided testimony at a hearing before a decision review officer (DRO) at the RO in October 2005.  A transcript of that hearing has been associated with the Veteran's VA claims folder.

This case was previously before the Board in July 2008 and June 2010, at which time it was remanded for further development to include a new VA medical examination to evaluate the severity of the Veteran's service-connected GERD.  An examination was conducted in June 2010, and the Board finds that it is adequate for resolution of this case.  All other development directed by the Board's remand directives appears to have been accomplished.  Accordingly, a new remand is not required.  Stegall v. West, 11 Vet. App. 268 (1998). 

As an additional matter, the Board notes that the Veteran contended in an August 2011 statement that he was entitled to a temporary total rating based upon hospitalization due to his service-connected low back disability.  He has also indicated that he can no longer work because of that disability.  Thus, he has raised a claim of entitlement to a total rating based upon individual unemployability (TDIU) due to his back disability.  The documents assembled for the Board's review do not show that those claims have been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those claims, and they are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the instant case have been completed.

2.  The symptoms of the Veteran's service-connected GERD are not productive of considerable impairment of health.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the Veteran's service-connected GERD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.10, 4.114, Diagnostic Code 7346 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran was sent pre-adjudication notice via a letter dated in October 2004, which was clearly prior to the December 2004 rating decision that is the subject of this appeal.  He was also sent additional notification via letters dated in October 2008 and January 2009, followed by readjudication of the appeal by the July 2011 supplemental statement of the case which resolved any timing issue associated with any inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  

The aforementioned notice letters informed the Veteran of what was necessary to substantiate his GERD claim, what information and evidence he must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case.  Therefore, that correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  Moreover, the October 2008 and January 2009 letters included the information regarding disability ratings and effective dates.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Those letters also included the schedular criteria used to rate the Veteran's service-connected GERD.

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his GERD claim and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  Shinseki v. Sanders, 129 S.Ct.1696 (2009) (the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his case has been satisfied.  Various medical records have been obtained and considered in conjunction with this case.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the October 2005 DRO hearing.  Nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  

The Board further notes the Veteran was accorded VA medical examination which evaluated his service-connected GERD in November 2004, September 2006, and June 2010.  No inaccuracies or prejudice have been demonstrated with respect to these examinations, nor has the Veteran indicated that his disability has increased in severity since his most recent examination.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.  

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no requirement to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, reasonable doubt shall be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2002).  When a reasonable doubt arises regarding service origin, that reasonable doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2011).  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Legal Criteria

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2011).  The Board mustinterpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately show the elements of disability.  38 C.F.R. § 4.2 (2011).  The Board also must resolving any reasonable doubt regarding the degree of disability in favor of the claimant.  38 C.F.R. § 4.3 (2011).  Where there is a question as to which of two rating applies, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  Otherwise, the lower rating shall be assigned.  38 C.F.R. § 4.7 (2011).  VA must also consider functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity.  38 C.F.R. § 4.10 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994); Solomon v. Brown, 6 Vet. App. 396 (1994).  However, staged must be considered for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

The Veteran's service-connected GERD is rated pursuant to 38 C.F.R. § 4.11, Diagnostic Code 7346 as analogous to hiatal hernia.  Hiatal hernia with two or more of the symptoms for the 30 percent rating of less severity is rated 10 percent disabling.  Hiatal hernia with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, and productive of considerable impairment of health, is rated 30 percent disabling.  Hiatal hernia with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health, is rated 60 percent disabling.  38 C.F.R. § 4.11, Diagnostic Code 7346 (2011).

Analysis

The Board finds that the Veteran does not meet or nearly approximate the criteria for a rating in excess of 10 percent for his service-connected GERD.

The Board acknowledges that the Veteran's service-connected GERD is manifested by symptoms of epigastric distress with regurgitation, pyrosis, and vomiting.  However, the record does not indicate it is accompanied by substernal or arm or shoulder pain, nor is it productive of considerable impairment of health.  

At the November 2004 VA medical examination, the Veteran complained of "ulcer problems" with stomach pain, three to four times per week, located at the left quadrant.  In late August, the pain worsened, leading to his gall bladder problems.  He also reported acid reflux two to three times per week, and described it as a burning epigastric pain.  At night time, it came into his throat, and he had to sit up for relief.  His symptoms appeared to be worse with tomato products and spicy foods.  He had some nausea, but no vomiting.  His appetite was described as good, and his weight stable.  It was noted that his weight on a May 2004 examination had been 270 pounds.  He complained of some constipation.  He had no history of hematemesis.  On examination, his abdomen was soft, obese, and without organomegaly or masses.  He had mild tenderness above and below 

In February 2006, the Veteran presented to R. M., M.D. for "failed medical management of GERD."  A review of systems was positive for gallstones, heartburn, hiatal hernia, nausea, regurgitation, pyrosis, and vomiting.  The Veteran denied dysphagia.  The impression was reflux esophagitis with failed management of GERD.  An upper gastrointestinal series conducted in February 2006 showed evidence of a small hiatal hernia with GERD and distal esophagitis.  The Veteran subsequently underwent a laparoscopic Nissen fundoplication at a private medical facility in March 2006.  The diagnosis at that time was "failed management of [GERD]." 

The Veteran submitted a statement in support of his claim dated July 2006.  Specifically, he indicated that he experienced continued sharp pains in his upper right quadrant as well as difficulty swallowing and digesting food.  He also reported episodes of fatigue and "constant regurgitation" which necessitated light duty assignments at work.  It was noted that the Veteran worked for the Postal Service . 

The Veteran underwent a VA examination in September 2006 at which he reported having reflux symptoms three to four times per week and mild dysphagia when eating bread.  He also experienced occasional discomfort in the epigastrium and stated that he had cramping abdominal pains three to four times per week.  The Veteran described those pains and sharp and cramping and indicated that they lasted two to four hours in duration.  The Veteran also reported chronic constipation.  His past medical history was significant for a laparoscopic cholecystectomy.  His maximum weight in the past year was 285 pounds.  He had an average build with moderate obesity.  The impression was PUD, GERD with hiatal hernia, status-post Nissen fundoplasty, and status-post surgical laparoscopic cholecystectomy.  The examiner further noted that the Veteran was able to engage in activities of daily living without restriction.  The examiner also added that the Veteran's disability did not interfere with his ability to work. 

Also associated with the claims file is a copy of the Veteran's leave calendar for 2006.  A careful examination of that calendar shows that the Veteran requested and received sick leave under the Family Medical Leave Act (FMLA) from March 22 to April 21, 2006.  He also took unscheduled sick leave from September 26 to September 29 and scheduled sick leave on October 24 and November 27 to November 28.  The Board observes that the Veteran also used annual leave and/or sick leave for dependent care on the following dates:  February 10, November 17, December 1, December 6, December 11, December 20 to December 22, and December 26 to 29. 

An upper gastrointestinal series administered at a VA medical facility in October 2007 showed mild gastroesophageal reflux.  No masses or obstruction were found, but a notation on the examination report indicated that the findings were limited by the Veteran's body habitus. 

The Veteran returned to VA in July 2008 for additional care.  He reported symptoms of recurrent GERD, but denied nausea or dysphagia.  The impression was GERD as shown also in an October 2008 VA emergency department note.  VA records also show that he was diagnosed as having sleep apnea and was sleeping with a CPAP machine. 

The Veteran underwent a VA medical examination in June 2010, at which time he reported that over the past year he had noted reflux symptoms two to three times per week, especially when lying down.  He also reported pyrosis and a flexu type sensation; the pyrosis occurred three to four times per week in association with a sharp epigastric type pain; the pain lasted from one to four hours.  However, he described no nausea, vomiting, or recent diarrhea.  He did report dysphagia to a mild degree three to four times per week, mainly when eating bread or meats.  He had constipation two to three times per week.  On examination, he was found to have average build with obesity.  His current and maximum weight for the past year was 303 pounds.  His abdomen was obese, soft, and nontender.  Bowel sounds were normally active and no bruits were audible.  There was no peripheral edema.  Following evaluation of the Veteran, the examiner described PUD as of mild severity, and the GERD of moderate severity.  Moreover, the examiner stated that the Veteran was able to engage in activities of daily living without restriction.  Also, from a medical standpoint, the examiner was unable to define any disabilities that would interfere with the Veteran's ability to perform his usual employment.  

Based on the foregoing, and the other evidence of record, it does not appear the Veteran has identified substernal or arm or shoulder pain.  More importantly, the record does not show the Veteran's GERD is productive of considerable impairment of health.  For example, the June 2010 VA examiner indicated that the GERD itself was only of moderate severity, while the PUD was of mild severity.  Further, at the time of both the September 2006 and June 2010 it was concluded that the service-connected GERD did not prevent the Veteran from engaging in activities of daily living nor did it interfere with his ability to perform his usual employment.  Thatdetermination is consistent with the other evidence of record.  It shows that the GERD has not resulted in considerable impairment of health.

To the extent the Veteran indicates in his own statements that his GERD has resulted in functional impairment at both home and work, the Board finds that his accounts of that impairment appear consistent with the current schedular rating.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  38 C.F.R. §§ 3.321(a), 4.1 (2011).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2011); Van Hoose v. Brown, 4 Vet. App. 361 (1993) (disability rating itself is recognition that industrial capabilities are impaired).

Threfore, the Board finds that the Veteran does not meet or nearly approximate the criteria for a schedular rating in excess of 10 percent for his service-connected GERD.  In making this determination, the Board took into consideration the applicability of staged rating, but finds that the symptomatology of the Veteran's GERD has been stable throughout this appeal period.  There were no distinctive periods where he met or nearly approximated the criteria for a rating in excess of 10 percent under Diagnostic Code 7346.

In exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be approved provided the case presents such an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).  The Board concurs with the RO's determination that referral of an extraschedular rating is not warranted in this case.

The determination of whether a claimant is entitled to an extra- schedular rating under is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  There must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate, and no referral is required. 

Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. 

Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected connected GERD with the established criteria found in the rating schedule.  Here, the competent medical and other evidence of record, to include the Veteran's own contentions, show the symptomatology of his service-connected disability is fully addressed by the rating criteria under which this disability is currently rated.  There are no additional symptoms of this disability that are not addressed by the rating schedule.  Consequently, the Board finds that the rating criteria reasonably describes the Veteran's disability level and symptomatology for his service-connected connected GERD.  Therefore, the Board finds that the rating schedule is adequate to rate the Veteran's disability picture.  

The Board acknowledges that the Veteran underwent surgical treatment for his GERD in 2006.  However, he received a temporary total rating as a result thereof.  No other periods of hospitalization have been shown during the pendency of this case.  Therefore, the record does not indicate frequent periods of hospitalization due to this disability.  Although the Veteran has indicated occupational impairment due to his service-connected GERD, the Board has already determined that the level of that impairment is adequately compensate by the current schedular rating.  There is no evidence in the record of an exceptional or unusual clinical picture, or of any other reason why an extraschedular rating should be assigned. 

Therefore, the Board finds that referral of the case for extra- schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 


ORDER

Entitlement to a rating in excess of 10 percent for a digestive disability, characterized as GERD with sliding hiatal hernia and history of PUD, excluding a period of temporary total rating, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


